JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed June 30, 2005, be affirmed. The district court and this court lack jurisdiction to review decisions of the United States Supreme Court. See Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). To the extent appellant sought relief against the United States under the Federal Tort Claims Act, he failed to exhaust his administrative remedies, a prerequisite to maintaining such a claim in district court. See 28 U.S.C. § 2675. Furthermore, the district court correctly dismissed appellant’s claims against the State of North Carolina and its employees, and Lexis Publishing Company and its employees based on the determination that the allegations against these defendants are frivolous. See 28 U.S.C. § 1915A(b)(1).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*142hearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.